Exhibit 10.2

CONFIDENTIAL WAIVER AND RELEASE AGREEMENT

This Confidential Waiver and Release Agreement (“Agreement”) is entered into
between Horace Mann Service Corporation (“Horace Mann” or “the Company”) and
Frank D’Ambra (“Employee”).

WHEREAS, Employee’s employment with Horace Mann will terminate effective
December 31, 2008 (“Separation Date”) and Horace Mann has determined that
Employee will receive certain payments if Employee executes and complies with
the terms of this Agreement; and

WHEREAS, Employee acknowledges that the consideration received by Employee under
the terms of this Agreement for the release and waiver contained herein is in
addition to any consideration Horace Mann is otherwise required to provide
Employee.

NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements set forth below, the parties hereby acknowledge and agree as follows:

1. Leave Period. Employee, resident in Florida, will be on a paid approved
inactive leave from May 2, 2008 through his Separation Date (“Leave Period”).
During the Leave Period, Employee shall receive his regular salary and remain
eligible to continue to participate in the Horace Mann retirement plans,
medical, dental and life insurance plans on the same basis as when actively
employed, provided Employee makes timely premium payments for employee coverage
under such plans. Employee’s regular salary will continue to be paid in
semi-monthly installments on or about the 15th and the last day of the month
ending on December 31, 2008. The gross semi-monthly payment will be Nine
Thousand Nine Hundred Thirty Three Six Dollars and Thirty Three Cents
($9,933.33). During the Leave Period, Employee shall owe Horace Mann the same
duty

 

1



--------------------------------------------------------------------------------

of loyalty owed to Horace Mann by an employee of Horace Mann, and Employee shall
not engage in any competing business or other activities which are detrimental
to the interests or welfare of Horace Mann. Provided, however, Employee may,
with the advance written approval of the Senior Vice President, Corporate
Services of Horace Mann, consult, become employed by, or act as an independent
contractor for business entities whose interests do not directly conflict with
those of Horace Mann. Such approval shall not be unreasonably denied.

2. Separation Payment. In further consideration for Employee’s agreements
contained herein, Horace Mann will pay a Separation Payment to Employee of a
gross amount of Sixty Five Thousand Dollars and no Cents ($65,000). This
Separation Payment will be made on or about the eight day after the Revocation
Period referred to in Paragraph 10.

3. Final Wages and Benefits. In addition to the payments provided in Paragraphs
1 and 2 above, and in compliance with Section 409A of the Internal Revenue Code,
as amended from time to time, Employee will receive payment for whatever other
non-severance benefits to which Employee is entitled by virtue of Employee’s
service with the Company up to and including the Separation Date pursuant to the
terms of the Horace Mann benefit plans, the Horace Mann Annual Incentive Plan
(for the 2008 performance period, if any amount is payable in March, 2009) and
the Horace Mann Long Term Incentive Plan (for the 2007-2008 performance period
if any amount is payable in March, 2009). Except as specifically provided in
this Agreement, Employee understands that Employee does not qualify for, and is
not entitled to payments under the Horace Mann Service Corporation Severance Pay
Plan or to any other payment, benefits, or other consideration from Horace Mann,
Employee acknowledges that Employee shall

 

2



--------------------------------------------------------------------------------

not accrue any further benefits under any Horace Mann benefit plan or programs
after the Separation Date.

4. Termination of Change in Control Agreement In consideration for the payments
and benefits provided herein, as of the Effective Date of this Agreement defined
in Paragraph 10 below, Employee hereby agrees to the termination of the Change
in Control Agreement entered into by and between Employee and Horace Mann
Educators Corporation dated March 8, 2005 and that there are no obligations to
make any payments thereunder.

5. Waiver and Release. In consideration for the payments and benefits to be
provided to Employee provided in Paragraphs 1 and 2 above, Employee, on behalf
of Employee and Employee’s heirs, executors, administrators and assigns, hereby
waives, releases and forever discharges Horace Mann and its current and past
parent, subsidiaries, divisions and affiliates, its, and their joint ventures
and its and their respective directors, officers, associates, employees,
shareholders, partners, attorneys and agents, and each of its and their
respective predecessors, successors and assigns (hereinafter collectively
referred to as “Releasees”), from any and all known or unknown causes of action,
or liabilities of any kind which have been, or could be asserted, against the
Releasees up to and including the date the Employee executes this Agreement,
including but not limited to:

 

  a.

causes of action or liabilities arising under Title VII of the Civil Rights Act
(“Title VII”), the Age Discrimination in Employment Act (the “ADEA”), the
Employee Retirement Income Security Act (“ERISA”), the Worker Adjustment and
Retraining Notification Act (“WARN”), the American with Disabilities Act
(“ADA”), the Family and Medical Leave

 

3



--------------------------------------------------------------------------------

 

Act (“FMLA”), the Illinois Human Rights Act, as such Acts have been amended,
and/or any other federal, state, municipal, or local employment discrimination
statutes (including, but not limited to, claims based on age, sex, attainment of
benefit plan rights, race, religion, national origin, marital status, sexual
orientation, ancestry, harassment, parental status, handicap, disability,
retaliation, and veteran status); and/or

 

  b. causes of action or liabilities arising under any other federal, state,
municipal, or local statute, law, ordinance or regulation; and/or

 

  c. any other cause of action including, but not limited to, actions seeking
severance pay, except as provided herein, actions based upon breach of contract,
wrongful termination, defamation, intentional infliction of emotional distress,
tort, personal injury, invasion of privacy, violation of public policy,
negligence and/or any other common law, or other cause of action whatsoever
arising out of or relating to employment with and/or separation from employment
with Horace Mann and/or any of the other Releasees.

Provided, however, nothing herein shall limit or impede Employee’s right to file
or pursue an administrative charge with, or participate in, any investigation
before the Equal Employment Opportunity Commission (“EEOC”), or any other local,
state or federal agency, and/or any causes of action which by law Employee may
not legally waive. Employee agrees, however, that if Employee or anyone acting
on Employee’s behalf, brings any action concerning or related to any cause of
action or liability released in this Agreement, Employee waives any right to,
and will not accept, any payments, monies, damages, or other relief, awarded in
connection therewith.

 

4



--------------------------------------------------------------------------------

6. Non-admission of Wrongdoing. The parties agree that neither this Agreement
nor the furnishing of the consideration shall be deemed or construed at anytime
for any purpose as an admission by any party of any liability or unlawful
conduct of any kind.

7. Confidentiality. Except to the extent required to seek enforcement with this
Agreement, or as otherwise required by law, Employee agrees not to directly or
indirectly disclose, publicize or publish the terms or conditions of this
Agreement to any person, except to his financial advisors, spouse or legal
counsel. Employee shall instruct those with whom he is permitted to discuss the
terms of this Agreement to keep such terms confidential.

8. Proprietary and Confidential Information: Employee agrees not to disclose any
“Confidential Information” which Employee acquired as an employee of Horace Mann
to any other period or entity, or use such information in any manner other than
in the interest of the Company and its affiliates. “Confidential Information”
shall mean information, material and trade secrets as defined by the Illinois
Trade Secrets Act or maintained by Horace Mann or to any related or affiliated
entity of Horace Mann or designated as confidential by Horace Mann, whether or
not owned or developed by Horace Mann, which Employee has obtained knowledge of
or access to, through or as a result of the services provided to Horace Mann or
to any related or affiliated entity of Horace Mann. Without limiting the
generality of the foregoing, Confidential Information shall include, but is not
limited to, the following types of information and other information of a
similar nature (whether or not reduced to writing or still in development):
data, documentation, diagrams, flow charts, research, economic and financial
analysis, developments, processes, procedures, “know how,” marketing

 

5



--------------------------------------------------------------------------------

techniques and materials, marketing and development plans, customer names and
other non-public information related to customers, employees, Horace
Mann-derived market information and financial information. Provided that
Employee complies with his obligations hereunder, nothing herein shall be
construed to otherwise restrict Employee’s future employment with other
employers.

9. Property. Employee represents that Employee has or will return all tangible
and intangible property, and Confidential Information, as defined in Paragraph
8, belonging to Horace Mann. Horace Mann shall return Employee’s Personal
Property to him. Horace Mann shall designate a mutually agreeable time for
Employee to return to his office and pack and retrieve his personal belongings
at his office in the Horace Mann building.

10. Notice to Seek Counsel, Consideration Period, Revocation Period. Employee
acknowledges that Employee has been advised in writing hereby to consult with an
attorney before signing this document, and that Employee has had at least
twenty-one (21) days after receipt of this document to consider whether to
accept or reject this Agreement. Employee understands that Employee may sign
this Agreement prior to the end of such twenty-one (21) day period, but is not
required to do so. Employee has seven (7) days after Employee signs this
Agreement to revoke it. Such revocation must be in writing and delivered either
by hand or mailed and postmarked within the seven (7) day period. If sent by
mail, it is requested that it be sent by certified mail, return receipt
requested to Rhonda Armstead, at Horace Mann Companies, 1 Horace Mann Plaza,
Springfield, IL 62715. If Employee revokes this Agreement as provided herein, it
shall be null and void. If Employee does not revoke this Agreement within seven
(7) days after signing it, this Agreement shall become enforceable and

 

6



--------------------------------------------------------------------------------

effective on the eighth (8th) day after the Employee signs this Agreement
(“Effective Date”).

11. Governing Law; Disputes. This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of Illinois, to the
extent not covered by federal law. Any action brought to enforce this Agreement
shall be brought in a state or federal court of competent jurisdiction located
in Springfield, Illinois, except that an action by the Company to enforce its
rights under Paragraph 8 of this Agreement may also be brought in Employee’s
state of residency or any other forum in which the Employee is subject to
personal jurisdiction. In addition, Employee specifically consents to personal
jurisdiction in the state of Illinois for purposes of this Paragraph.

12. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by Employee and the Company. This Agreement shall be enforced in
accordance with its terms and shall not be construed against either party.

13. Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed to be an original but both of which together will
constitute one and the same instrument.

14. Withholding. The Company shall withhold any payments otherwise due or
payable hereunder in order to comply with any federal, state, local or other
income or other tax laws requiring withholding with respect to compensation and
benefits provided to Employee pursuant to this Agreement.

 

7



--------------------------------------------------------------------------------

15. Successors and Assigns. This Agreement binds and inures to the benefit of
Employee’s heirs, administrators, representatives, executors, successors and
assigns, and Horace Mann’s administrators, representatives, executors,
successors and assigns.

16. Entire Agreement - Termination of Prior Agreements. This Agreement contains
the entire agreement between the parties hereto with respect to the transactions
contemplated hereby and supersedes any previous oral and written agreements or
representations relating to the subject matters herein.

The undersigned hereby acknowledges and agrees that Employee has carefully read
and fully understands all the provisions of this Agreement, has been represented
by counsel, regarding this Agreement and has voluntarily entered into this
Agreement by signing below as of the date(s) set forth below.

 

  HORACE MANN SERVICE CORPORATION Dated: May 21, 2008   By:  

/s/Paul Andrews

    Paul Andrews     Senior Vice President   FRANK D’AMBRA Dated: May 21, 2008  

/s/ Frank D’Ambra

 

8